    Case 5:20-cv-03308-SAC Document 4 Filed 12/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHAEL D. MCDOWELL,

                             Plaintiff,

           v.                                       CASE NO. 20-3308-SAC

JOHNSON COUNTY SHERIFF’S OFFICE, et al.,


                             Defendants.


                          ORDER TO SHOW CAUSE

    This matter is a civil rights action filed under 42 U.S.C. § 1983.

Plaintiff proceeds pro se, and his fee status is pending. Plaintiff

is a detainee in the Johnson County Adult Detention Cente. He alleges

a violation of his rights in that facility arising from a failure to

provide adequate medical care. Plaintiff states the events occurred

in 2009 or 2010. He seeks monetary damages.

                                Screening

    Under 28 U.S.C. § 1915A, the court must examine “before docketing,

if feasible, or in any event, as soon as practicable after docketing,
a complaint in a civil action in which a prisoner seeks redress from

a governmental entity or officer or employee of a governmental

entity.” 28 U.S.C. § 1915A(a). Following this review, the court must

dismiss the action if the complaint “is frivolous, malicious, or fails

to state a claim upon which relief may be granted,” or if it “seeks

monetary relief from a defendant who is immune from such relief.” 28

U.S.C. § 1915A(b).
                         Statute of limitations

      The statute of limitations applicable to § 1983 actions is

derived from the        comparable state statute of limitations and
    Case 5:20-cv-03308-SAC Document 4 Filed 12/16/20 Page 2 of 3




tolling principles. See Hardin v. Straub, 490 U.S. 536, 539 (1989).

“The forum state's statute of limitations for personal injury actions

governs civil rights claims      under   both 42   U.S.C.   §      1981   and §

1983.... In Kansas, that is the two-year statute of limitations

in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501,

Topeka Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations

omitted).

     While state law governs the limitations period and tolling

issues, “the accrual date of a § 1983 cause of action is a question

of federal law.” Wallace v. Kato, 549 U.S. 384, 388 (2007). Under

federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation

omitted). In other words, “[a] § 1983 action accrues when facts that

would support a cause of action are or should be apparent.” Fogle v.

Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation

marks and citation omitted), cert. denied 549 U.S. 1059 (2006). A

district court may dismiss a complaint filed by an indigent plaintiff

if it is patently clear from the allegations that the action is barred
by the statute of limitations. Id. at 1258–59.

    Because   plaintiff’s    claims   arose   no   later   than     2010,   his

complaint, filed in December 2020, is barred by the                  two-year

limitation period and is subject to dismissal for failure to state

a claim for relief. Plaintiff will be given an opportunity to show

cause why this matter should not be dismissed. The failure to file

a timely reply will result in the dismissal of this matter without

additional notice.
    IT IS THEREFORE ORDERED THAT plaintiff is granted to and including

January 14, 2021, to show cause why this matter should not be
   Case 5:20-cv-03308-SAC Document 4 Filed 12/16/20 Page 3 of 3




dismissed.

   IT IS SO ORDERED.

   DATED:    This 16th day of December, 2020, at Topeka, Kansas.



                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
